Ed. F. MoFaddin, Justice, dissenting. In the present ease the Majority is holding that the Legislature in 1957 could validly effectuate a change in a deed that had been executed in 1943; and I cannot agree that such retroactive legislation is valid. I have very little sympathy with estates tail, and I think it would be wise legislation to hold that in deeds executed after the adoption of such legislation the first taker took the fee simple. Some states have adopted such statutes. This is all discussed in detail in 19 Am. Jnr. p. 506 et seq., “Estates,” § 46 et seq. Particularly, I call attention to the following in § 55 of the article: “In most of the jurisdictions of this country statutes have been passed which serve to eliminate, modify, or abolish estates tail ... In a few jurisdictions the law forbids generally the creation of entailed estates.”1  Even though entertaining the above views, I still must dissent from the Majority in the present case, because I do not believe the legislature can validly pass a law in 1957 changing the effects of a deed made in 1943; and I think the case of Love v. McDonald, 201 Ark. 882, 148 S. W. 2d 170, is wrong if it is understood to so hold. That case was decided under Act No. 76 of 1929, relating to oil and gas leases, and most.of the language about Act No. 76 of 1929 abolishing estates tail is dictum. In the case before us Mr. and Mrs. Webb executed a deed in 1943 which created an estate tail. Fred Montgomery Webb has a life estate and the subsequent owners are to be determined at his death. Fred Montgomery Webb is still living, descent will not be cast until his death, and the possibility of issue is not extinct. On the death of Fred Montgomery Webb someone will be entitled to the property, and such beneficiary cannot be determined at this time. I think we should hold as regards Act No. 163 of 1957 just as we held as regards Act No. 340 of 1947: it is valid prospectively, but void retroactively. In Jenkins v. Jenkins, 219 Ark. 219, 242 S. W. 2d 124, the parties owned property by entirety in 1946. By Act No. 340 of 1947 the Legislature empowered the chancery courts, on granting a divorce decree, to dissolve an entirety estate and change it to a tenancy in common. The question before us was whether the Act No. 340 of 1947 was constitutional when applied to an entirety estate created before the passage of the Act. We held that the 1947 enactment could not change or vary the rights of an estate by the entirety created before the adoption of said legislation. I think the same rule applies in the case at bar, and the 1957 legislation cannot constitutionally change the rights and effects of a deed executed in 1943. Therefore, I respectfully dissent.  In 161 A.L.E. 612 there is an exhaustive annotation on the subject, “Nature of estate created by grant or gift to one of his children.”